Citation Nr: 0013453	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hospital and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for low back strain.  

2.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Hospital and Regional 
Office Center (HROC) in Sioux Falls, South Dakota.

The veteran's appeal originally consisted of three issues, to 
include service connection for hepatitis with liver damage.  
In his September 1998 substantive appeal, the veteran 
specifically indicated that he wished to appeal only the 
issues set forth above.  In addition, during the October 1998 
hearing, the veteran specified that he wanted to withdraw the 
hepatitis issue.  Therefore, the issue of service connection 
for hepatitis with liver damage is withdrawn.  38 C.F.R. § 
20.204(b) (1999).  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision, below.  


FINDINGS OF FACT

The veteran's claim of entitlement to non-service connected 
pension benefits is plausible.  


CONCLUSION OF LAW

The veteran's claim of entitlement to non-service connected 
pension benefits is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to non-service connected 
pension benefits.  Upon a review of the record, the Board 
finds that the claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  See Vargas-Gonzales 
v. West, 12 Vet. App. 321, 328 (1999) (finding that a pension 
claim was well grounded when the veteran had qualifying 
wartime service, he completed the VA pension application as 
to his income, he might have the requisite total disability 
rating when all of his non-service connected disabilities 
were properly evaluated, and there was plausible evidence as 
to unemployability).  However, as discussed below, the Board 
finds that additional development is required to ensure 
proper adjudication of the veteran's claim.  


ORDER

The veteran's claim of entitlement to a permanent and total 
disability rating for non-service connected pension purposes 
is well grounded.   


REMAND

The veteran seeks service connection for a back disorder.  In 
a May 1998 statement, the veteran related that he had 
received VA medical treatment for his back at VA medical 
facilities in Denver, Colorado; Cheyenne, Wyoming; Sheridan, 
Wyoming; and Hot Springs, South Dakota.  A review of the 
claims folder reveals that the VAHROC requested records from 
the VA facility in Hot Springs.  There is no indication that 
the VAHROC ever attempted to obtain the other VA medical 
records.  Whether or not a claim is well grounded, VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).    

With respect to the veteran's pension claim, the Board notes 
that, as discussed above, the claim is well grounded.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1469 (1997).  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration . . . and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).

A review of the claims folder shows that the VAHROC received 
from the Social Security Administration a copy of the 
disability determination and a copy of the notice of 
disapproved claim.  The records indicate that the decision 
was based on VA records and on a November 1998 report from 
Alvin E. Wessel, M.D.  As indicated above, the VAHROC is 
already instructed to secure the veteran's complete VA 
medical records.  In addition, on remand, the VAHROC should 
obtain from the Social Security Administration a copy of Dr. 
Wessel's report.   

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The VAHROC should secure the 
veteran's VA medical records from 
facilities in Denver, Colorado and in 
Cheyenne and Sheridan, Wyoming.  Any 
records secured should be associated with 
the claims folder.  

2.  The VAHROC should request from the 
Social Security Administration a copy of 
the November 1998 report from Alvin E. 
Wessel, M.D.  The report should be 
associated with the claims folder.   

3.  After completing any necessary 
development in addition to the specified 
above, the VAHROC should readjudicate the 
veteran's claim of entitlement to service 
connection for a back disorder and the 
claim of entitlement to a permanent and 
total disability rating for non-service 
connected pension purposes.  If the 
disposition remains unfavorable to the 
veteran, the VAHROC should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

